                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:17-cv-242-MOC


  D. LANE BAUCOM, JR.,

                  Plaintiff,

  v.                                                                  ORDER

  DoALL COMPANY, an Illinois
  corporation,

                  Defendant.


        THIS MATTER is before the Court on its own motion following a remand to this Court.

The Fourth Circuit Court of Appeals vacated and remanded the action to this Court after finding

that the jury failed to follow the Court’s instructions regarding damages. The jury awarded

Plaintiff $258,444.01 in damages. The Fourth Circuit found that this damages award should be

reduced by $5,200 to reflect that Plaintiff had earned that amount in alternate employment. The

Fourth Circuit gave Plaintiff the option of accepting the reduced damages award or being granted

a new trial.

        Plaintiff has since filed a Notice of Acceptance of Remittitur, stating that he accepts the

remittitur ordered by the appellate court such that the damages awarded by the jury will be

reduced by the sum of $5,200, as if the jury had awarded damages in the amount of $253,244.01

for the judgment originally entered upon the jury’s verdict.

        Given that the judgment is being amended, Plaintiff shall, within 20 days of this Order,

submit a revised proposed judgment amount, reflecting any adjustments in interest to be paid in




                                                  1

       Case 3:17-cv-00242-MOC-DSC Document 122 Filed 02/17/21 Page 1 of 2
light of the new damages award. Defendant shall have 10 days to file a response to the proposed

amended judgment amount.1




    Signed: February 17, 2021




1 The Court notes, however, that the Court has already ruled in favor of Plaintiff as to correct
percentages to be applied to interest, as well as the proper costs, and the parties may not revisit
these issues.
                                                2

        Case 3:17-cv-00242-MOC-DSC Document 122 Filed 02/17/21 Page 2 of 2
